     Case 1:15-cr-00077-JRH-BKE Document 546 Filed 10/29/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COXmT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                                   CR 115-077-3


JEROME FLOURNOY




                                          ORDER




       Defendant         Jerome     Flournoy      has        filed       a     ^'Motion      for

Compassionate          Release" pursuant to           18    U.S.C. § 3582(c)(1)(A).

Flournoy also requests the appointment of counsel.                           The Government

opposes the motion.               Upon due consideration, the Court denies

Flournoy's request for relief.

       As an initial matter, Flournoy asks the Court to compel the

Bureau       of   Prisons    ("'BOP")     to   designate         the   remainder       of    his

sentence to be served in home confinement.                         However, the United

States       District     Court    does    not   have       authority        to    order    home

confinement.           Designation of an inmate's place of confinement is

within the absolute discretion of the BOP.                        E.g., Jones v. Woods,

2019    WL    2754731,      *4    (M.D.   Ala.   Jun.       4,   2019)       (cited   sources

omitted); Brown v. Atkinson, 2010 WL 3659634, *4 (S.D. Fla. Jun.

11, 2010) ("A federal district court does not have the authority

to    order       an   inmate's    placement     in     a    particular           facility    or
     Case 1:15-cr-00077-JRH-BKE Document 546 Filed 10/29/20 Page 2 of 5



program." (cited sources omitted).)                  Accordingly, the Court cannot

grant this aspect of requested relief.

       On the other hand, the compassionate release provision of §

3582(c)(1)(A) provides a narrow path for a District Court to grant

release      to   a    defendant       if   it    finds    that     "extraordinary            and

compelling        reasons"       warrant     such    relief      and     that    release      is

"consistent          with   applicable       policy      statements       issued       by     the

[United        States]        Sentencing         Commission."              18     U.S.C.       §

3582(c)(1)(A).              Section    lBl.13       of   the     Sentencing       Guidelines

provides       the     applicable       policy      statement,         explaining      that     a

sentence reduction may be ordered where a court determines, upon

consideration of the factors set forth                      in    18    U.S.C. § 3553(a),

that    "extraordinary           and    compelling         reasons"       exist       and     the

defendant does not present a danger to the safety of any other

person or the community.               U.S.S.G. § 1B1.13.          The application note

to    this     policy       statement       lists    three       specific       examples       of

extraordinary and compelling reasons to consider reduction of a

defendant's          sentence     under      §    3582(c)(1)(A):          (1)     a    medical

condition; (2) advanced age; and (3) family circumstances. Id.

n.l(A)-(C).          A fourth catch-all category provides: "As de-bennined

by the Director of the Bureau of Prisons, there exists in the

defendant's       case      an   extraordinary       and    compelling          reason      other

than,     or      in    combination         with,"       the     aforementioned             three

categories.          Id. n.l(D) (emphasis added).
     Case 1:15-cr-00077-JRH-BKE Document 546 Filed 10/29/20 Page 3 of 5



       Flournoy's motion for compassionate release implicates only

the ""medical condition" category.            To qualify, an inmate's medical

condition must be ""serious and advanced . . . with an end of life

trajectory," U.S.S.G. § lBl.13, app. note 1(a)(i), or must be

serious enough that it ""substantially diminish[es] the ability of

the [inmate] to provide self-care within the environment of a

correctional facility and from which he or she is not expected to

recover," id., app. note 1(a)(ii).              Here, Flournoy contends that

his diagnosis as HIV positive puts him at a heightened risk for

adverse effects should he contract COVID-19.


       The Court has considered Flournoy's claim in light of the

Centers    for   Disease   Control      and   Prevention's           (""CDC")   list   of

significant risk factors. An immunocompromised state from HIV is

a risk factor listed by the CDC as a condition that ^^might be at

an      increased      risk"      for      severe         illness         for     those


who contract COVID-19.          See     Centers     for        Disease     Control      &


Prevention, People with Certain Medical Conditions, available at

https;//www.cdc.qov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                  (last     visited     on

October 28, 2020).         The Court is unwilling to conclude that a

condition     that   ""might"   put   a   defendant       at    an    increased      risk

qualifies his circumstances as extraordinary and compelling enough

to warrant early release.             Particularly here, where              Flournoy's

medical records indicate that he is asymptomatic and has never had
   Case 1:15-cr-00077-JRH-BKE Document 546 Filed 10/29/20 Page 4 of 5



an HlV-related illness.            (See generally Gov't Resp. in Opp'n, Doc.

542, Ex. A.)            Apart from the HIV positive diagnosis, Flournoy is

otherwise      in       good   health.           Flournoy     bears       the       burden    of

demonstrating that compassionate release is warranted.                               Cf. United

States   V.   Hamilton, 715 F.3d            328, 337      (ll^h cir. 2013) (in the

context of a motion to reduce                under § 3582(c)(2)).                   He   has not

done so.       His concern about the pandemic as it relates to his

medical condition is at this point too speculative to qualify as

extraordinary and compelling.

     Even if a defendant demonstrates extraordinary and compelling

reasons for compassionate release, the Court must still consider

the sentencing factors of 18 U.S.C. § 3553(a).                            See 18 U.S.C. §

3582(c)(1)(A).           These considerations do not support early release.

Flournoy's         offense     and       criminal       history         are        significant.

Additionally, Flournoy still has four and a half years left on his

sentence      of    130    months,       which    was   the      result       of    a    downward

departure from the guidelines.                   Early release of this Defendant

would fail         to    reflect   the    seriousness       of    his    offense,         promote

respect for the law, provide just punishment, and afford adequate

deterrence.


     Upon the foregoing. Defendant Jerome Flournoy's motion for

compassionate release (doc. 540) is DENIED.                       His motion to appoint
  Case 1:15-cr-00077-JRH-BKE Document 546 Filed 10/29/20 Page 5 of 5



counsel {doc. 541) is DENIED AS MOOT.^        Further, having read and

considered   the   character   letters    submitted    on   his   behalf,

Flournoy's motion to attach addendum (doc. 545) is GRANTED.

     ORDER ENTERED at Augusta, Georgia, this                 of October,

2020.



                                                       ,, CHIEF JUDGE
                                       UNITE® STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA




   A defendant is not entitled to the appointment of counsel for §
3582 proceedings.   See United States v. Webb, 565 F.3d 789, 794
(11^^ Cir. 2009). Moreover, the Court is convinced that Flournoy's
motion is properly denied such that the interests of justice do
not require the appointment of counsel.
